Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 1 of 61




                  EXHIBIT A
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 2 of 61
                                                                            19CV05525
                                                                            Div7




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 3 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 4 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 5 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 6 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 7 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 8 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 9 of 61




                                       Clerk of the District Court, Johnson County Kansas
                                                                     10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 10 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 11 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 12 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 13 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 14 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 15 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 16 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 17 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 18 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 19 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 20 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 21 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 22 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 23 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 24 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 25 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 26 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 27 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 28 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 29 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 30 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 31 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 32 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 33 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 34 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 35 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 36 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 37 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 38 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 39 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 40 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 41 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 42 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 43 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 44 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 45 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 46 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 47 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 48 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 49 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 50 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 51 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 52 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 53 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 54 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 55 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 56 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 57 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 58 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 59 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 60 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
Case 2:19-cv-02686-SAC-TJJ Document 1-1 Filed 11/05/19 Page 61 of 61




                                        Clerk of the District Court, Johnson County Kansas
                                                                      10/10/19 04:01pm HS
